Exhibit 10.19
 
 
Dated the 28th day of April, 2011
 
 


Medical Care Technologies Inc.
 
and
 
Ocean Wise International Industrial Limited
 











--------------------------------------------------------------------------------

 
 
JOINT-VENTURE MASTER AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 



 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

       
Chapter
 
1.
  
General
  
3
           
2.
  
Parties
  
3
           
3.
  
Establishment of Joint Venture Company
  
3
           
4.
  
Purposes, Scope and Scale of Business
  
4
           
5.
  
Total Amount of Investment and Registered Capital
  
4
           
6.
  
Responsibilities of the Parties
  
6
           
7.
  
Doing Business
  
8
           
8.
  
Board of Directors
  
8
           
9.
  
Management Organs
  
10
           
10.
  
Labor Management
  
12
           
11.
  
Taxation, Finance, Accounting and Audit
  
13
           
12.
  
Foreign Exchange Management
  
14
           
13.
  
Distribution of Profits
  
14
           
14.
  
Term of Joint Venture
  
15
           
15.
  
Dissolution of the Joint Venture Company
  
15
           
16.
  
Disposition of Assets
  
16
           
17.
  
Insurance and Confidentiality
  
16
           
18.
  
Amendment of the Agreement
  
17
           
19.
  
Liability for Breach
  
17
           
20.
  
Force Majeure
  
17
           
21.
  
Governing Law and Resolution of Disputes
  
17
           
22.
  
Languages
  
18
           
23.
  
Effectiveness of the Agreement and Others
  
18

 
 
 
2

--------------------------------------------------------------------------------

 
JOINT VENTURE AGREEMENT
 
Chapter 1. General
 
In accordance with the laws of the Hong Kong Special Administrative Region
(hereinafter referred to as “Hong Kong”) of the People’s Republic of China
(hereinafter referred to as “China”), Medical Care Technologies Inc.,
established in accordance with the laws of the State of Nevada, United States of
America (hereinafter referred to as “Medical Care” for the First Party) with its
principal office at Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei,
Beijing, China 10009 and Ocean Wise International Industrial Limited,
established in accordance with the laws of Hong Kong with its principal office
located at 1301 Bank of America Tower, 12 Harcourt Road, Central Hong Kong,
China (“hereinafter referred to as “OW” or the Second Party) hereby agree to
establish a joint venture company with investment jointly contributed by the
parties, at Hong Kong, China, based on the principles of equality and mutual
benefit as well as through friendly negotiations on this 28th day of April 2011.
The parties shall hereinafter be referred to individually as the “Party” or
collectively as the “Parties”.
 
Chapter 2. Parties
 
Article 1
 
The Parties to this Agreement shall be as follows:
 
First Party: Medical Care Technologies Inc.
 
Its registered location: Nevada, USA
 
Its registered address: Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei,
Beijing, China 10009
 
Its legal representative: Mr. David Lubin of David Lubin & Associates PLLC, New
York
 
Second Party: Ocean Wise International Industrial Limited
 
Its registered location: Hong Kong, China
 
Its registered address: 1301 Bank of America Tower, 12 Harcourt Road, Central
Hong Kong
 
 
Chapter 3. Establishment of the Joint Venture Company
 
Article 2
 
Based on the laws of Hong Kong the Parties hereto agree to set up “ReachOut
Holdings Limited”, a joint venture company incorporated under the laws of Hong
Kong, China (hereinafter referred to as the “JVC” or “ReachOut”).
 
 
3

--------------------------------------------------------------------------------

 
Based on the laws of China using Chinese and Foreign Investment and other
related laws and regulations of China, the JVC hereby agree to establish a
subsidiary in Dongguan, China (hereinafter referred to as the “Subsidiary” or
“Dongguan Subsidiary”).
 
Article 3
 
The name of the JVC its legal address shall be as follows:
 
Name in Chinese: ________________________
 
Name in English: ReachOut Holdings Limited
 
Legal Address: 1301 Bank of America Tower, 12 Harcourt Road, Central Hong Kong
 
Article 4
 
The JVC will be a Hong Kong incorporated company. Each Party shall be entitled
to the profits in accordance with the ratio of its shareholding in the capital
of the JVC, which its investment bears to the registered capital, and shall
share risks and profits within the limit of the capital contributed by it. The
Subsidiary shall also be a limited liability company under the laws of China,
where as the wholly owned subsidiary, the JVC shall be entitled to its entire
profits.
 
Chapter 4. Purposes, Scope and Scale of Business
 
Article 5
 
The purpose of the joint venture is, under the common idea of strengthening
economic and technical cooperation between the Parties, to open and operate
private pediatric health center(s) in China through the Subsidiary to be
established in China, by providing high quality pediatric healthcare through
high caliber pediatric physicians, professional management and strong marketing
of pediatric health centers to achieve the economic development of thereby
attaining economic benefits satisfactory to the Parties.
 
Article 6
 
The business scope of the JVC shall be as follows:
 

 
(1)
To set up the Subsidiary in China to conduct its business, in the pediatric
healthcare sector (integrated pediatric health services of a preventative nature
only, health center promotion, marketing and sales, health center operation and
budget, branding and design, customer service, etc.); and

 

 
(2)
Coordinate the business efforts between Medical Care and OW with the Subsidiary.

 
The business scope of the Subsidiary shall be as follows:
 

 
(1)
Operating private pediatric health centers (including integrated pediatric
health services of a preventative nature only, health center promotion,
marketing and sales, health center operation and budget, branding and design,
customer service, etc.) within China; and

 

 
(2)
Such new business as may be agreed to between the Parties.

 
 
4

--------------------------------------------------------------------------------

 
Chapter 5. Total Amount of Investment and Registered Capital
 
Article 7
 
The registered share capital of the JVC at the commencement of the joint venture
of the Parties hereunder shall be ten thousand Hong Kong Dollars (hereinafter
referred to as “HKD” or “HK$”) (HK$10,000).
 
Article 8
 
The investment amount and ratio of shareholding of the Parties shall be as
follows:
 
Medical Care Technologies Inc.:
 
HK$65 for 65%
Ocean Wise International Industrial Limited:
 
HK$35 for 35%

 
Article 9
 
The Parties shall contribute as follows:
 
Medical Care Technologies Inc.:
  
cash
  
US$
167,500
     
Ocean Wise International Industrial Limited:
  
cash
  
US$
90,195
       
  
total
  
US$
257,695

 
Article 10
 
1.
Medical Care shall make its entire investment payment of one hundred sixty seven
thousand five hundred USD (US$ 167,500) promptly after the execution of this
Agreement. OW shall make its entire investment payment of ninety thousand one
hundred ninety five USD (US$90,195) promptly after the execution of this
Agreement. The shares in the JVC will be issued only when the full investment
payment aforesaid of each relevant Party is actually received by the JVC, their
respective shareholdings in the JVC will be as stipulated in Article 8 hereof.

 
2.
Share certificates will be issued by the JVC to the relevant Party when such
Party has completely made its investment payment to the JVC as set out in this
Article 10.

 
Article 11
 
1.
Subject to the following paragraphs of this Article 11, before any shares in the
JVC (“Shares”) may be sold or otherwise transferred or disposed of by a
shareholder of the JVC (the “Selling Shareholder”) (including transfer by gift),
all the other shareholders of the JVC (“Remaining Shareholders”) shall have a
right of first refusal (“Right of First Refusal”) to purchase such Shares
(“Selling Shares”); and Parties shall have the right to co-sale (“Co-Sale”) in
accordance with the terms of this Article.

 
 
5

--------------------------------------------------------------------------------

 
Right of First Refusal
 
2.
Before the transfer of any Selling Shares, the Selling Shareholder shall deliver
to the JVC and the Remaining Shareholders a written notice (“Transfer Notice”)
stating: -

 

 
(a)
the Selling Shareholder’s intention to sell or otherwise transfer or otherwise
dispose of such Selling Shares;

 

 
(b)
the name of each proposed purchaser or other transferee (a “Proposed
Transferee”);

 

 
(c)
the number of Selling Shares to be transferred to each Proposed Transferee; and

 

 
(d)
the bona fide cash price and/or other consideration for which, and other terms
and conditions on which, the Selling Shareholder proposes to transfer the
Selling Shares (“Offered Terms”).

 
The Transfer Notice shall constitute an irrevocable offer by the Selling
Shareholder to sell the Pre-emptive Shares at the Offered Terms to the Remaining
Shareholders.
 
3.
Each Remaining Shareholder shall have the right, by serving notice to the
Selling Shareholder at any time within fourteen (14) days after receipt of the
Transfer Notice (“Purchase Right Period”), to purchase its Pro Rata Share (as
defined below) of all or any of such Selling Shares at the same price and upon
the same terms (or terms as similar as reasonably possible) as the Offered
Terms, and the Selling Shareholder shall, upon receipt of the notice of purchase
from the Remaining Shareholder, sell such Selling Shares to such Remaining
Shareholder pursuant to such terms. In respect of a Remaining Shareholder, his
“Pro Rata Share” for the purposes of this Article shall mean the ratio of (i)
the number of Shares held by such Remaining Shareholders bears to (ii) the total
number of Shares held by all Remaining Shareholders.

 

   

Co-Sale
 
4.
The Parties shall have a co-sale right to sell a proportionate part of its
Shares to the Proposed Transferee together with such Selling Shareholder in the
proposed sale or transfer on the same terms offered by such Proposed Transferee.

 
5.
The Parties may sell all or any part of that number of Shares equal to the
product obtained by multiplying (i) the Selling Shares that the Selling
Shareholder proposed to sell or transfer to the Proposed Transferee, by (ii) a
fraction, the numerator of which is the number of Shares (on an as-converted
basis) owned by the Party at the time the co-sale right is exercised and the
denominator of which is the total number of Shares (on an as-converted basis)
owned by the Selling Shareholders and the Party on the same day.

 
6.
If the Proposed Transferee prohibits such transfer or otherwise refuses to
purchase Shares from the Party exercising its co-sale right hereunder, the
Selling Shareholder shall not sell or transfer its Selling Shares to such
Proposed Transferee unless and until, simultaneously with such sale or transfer,
the Selling Shareholder shall itself purchase such amount of Shares as provided
in item 5 above from the Party for the same consideration and on the same terms.

 
General
 
7.
If any of the Selling Shares proposed in the Transfer Notice to be transferred
are not purchased by the Remaining Shareholders or affected by any Co-Sale
right, then the Selling Shareholder may sell or otherwise transfer or dispose of
such Selling Shares which have not been purchased to the Proposed Transferee(s)
at the Offered Terms or at a higher price and/or better terms, provided that
such sale or other transfer shall be completed and consummated within thirty
(30) days after the expiration of the Purchase Right Period. If the Selling
Shares described in the Transfer Notice are not transferred to the Proposed
Transferee(s) within such thirty (30) day period, such Selling Shareholder shall
not transfer or dispose of any Selling Shares unless such Selling Shares are
first re-offered to the Remaining Shareholders in accordance with this Article.

 
 
6

--------------------------------------------------------------------------------

 
8.
The Right of First Refusal and Co-Sale right set forth in this Article shall not
apply to any transfer of Shares (i) to the holding company or the wholly-owned
subsidiary of the Selling Shareholder or a wholly-owned subsidiary of the
holding company of the Selling Shareholder (each a “Permitted Transferee”)
provided that in each case the Selling Shareholder shall remain to be bound by
this Agreement and the Permitted Transferee shall agree to be bound by this
Agreement and that the Selling Shareholder shall procure the Permitted
Transferee shall not transfer its Shares except to the Selling Shareholder or
other Permitted Transferee(s) and further that after the transfer such Permitted
Transferee shall remain qualified to be a Permitted Transferee as defined above;
or (ii) consequential to the exercise of the rights and powers by the chargee or
mortgagee under a charge or mortgage of the Shares.

 
Chapter 6. Responsibilities of the Parties
 
Article 12
 
Each Party shall, in addition to performing its obligations provided in other
provisions of this Agreement, perform the following items under its
responsibility and at its own expense, except where there is a separate
provision in this Agreement or there is a separate agreement with the JVC
including but not limited to the license agreement to be signed between the
Subsidiary and the JVC (“License Agreement”) that provides for the operation of
the pediatric health center (“PRC License”) by Subsidiary.
 
1.
Responsibilities of Medical Care

 

 
(1)
Entering into and execution of the JV Master Agreement.

 

 
(2)
Providing the medical/healthcare software technology and other necessary
information, to the extent necessary for the execution of this Agreement.

 

 
(3)
Reasonable training of the software technicians and employees of the JVC or the
Subsidiary, to the extent necessary for the execution of this Agreement.

 

 
(4)
Meeting the technological requirements for the JVC in localization, upgrading
and further development of the medical/healthcare software and other necessary
information.

 

 
(5)
Other matters reasonably requested by the JVC.

 
2.
Responsibilities of OW

 

 
(1)
Establishment and operation of the JVC in Hong Kong and the Subsidiary in China.
Applying and negotiating approval application to the pertinent Chinese
government agencies registration, acquisition of business license and other
matters required for the establishment and operation of the Subsidiary.

 
 
7

--------------------------------------------------------------------------------

 

 
(2)
Providing the professional management team and the strong marketing expertise.
As well as the marketing communications, media relationship and established
network channels.

 

 
(3)
Introducing the network of venture capital and corporate finance partners to
enable the JVC and the Subsidiary to achieve the goals of being able to operate
successfully in the China healthcare market.

 

 
(4)
Applying for the acquisition of the right to use the land (for operations)
during the term of the joint venture relating to the land, and assisting in
concluding a contract for the use of land by the Subsidiary. Provided that the
terms and conditions of such a contract shall require advance consent of the
other parties.

 

 
(5)
Assisting in customs clearance of licensed programs, office equipment and
transportation for the Subsidiary in procuring or leasing inside China, and in
transportation thereof in China.

 

 
(6)
Assisting in securing the most favorable conditions for means of transportation,
office equipment and communication facilities procured or leased by the JVC in
Hong Kong and the Subsidiary in China.

 

 
(7)
Assisting in acquiring at the most favorable conditions the supply of basic
facilities such as water main, server system, electric power, steam, gas, roads,
transportation means, communication means, air purifying system and the like for
the Subsidiary in China.

 

 
(8)
Dispatching management personnel requested by the JVC and seconding management
personnel, technicians, workers and other necessary personnel who are the
Chinese nationality and have sufficient experiences or assisting in recruiting
such personnel, and assisting in resolving labor management problems.

 

 
(9)
Assisting in obtaining entry visas, processing work permits and arranging for
travels needed by the foreign nationality personnel of the JVC and by the
personnel of Medical Care as well as assisting in availing conveniences for the
daily life of foreign nationality personnel.

 

 
(10)
Providing the JVC with relevant laws and regulations of China concerning the
establishment, operation and carrying out of business of the JVC.

 

 
(11)
Assisting the JVC and the Subsidiary in obtaining tax and other benefits
according to concerned regulations granting benefits of the Chinese government
and the Hong Kong Region Government.

 

 
(12)
Assisting in processing the remittance of foreign exchanges needed by the JVC.

 

 
(13)
Other matters reasonably requested by the JVC.

 
Chapter 7. Doing Business
 
Article 13
 
The JVC shall establish the Subsidiary in China to do business provided in
Article 6 above in China.
 
 
8

--------------------------------------------------------------------------------

 
Article 14
 
The trade mark(s) used by the JVC and the Subsidiary shall be as described on
Appendix hereof.
 
Chapter 8. Board of Directors
 
Article 15
 
The JVC and the Subsidiary shall establish a Board of Directors, and the date of
registration of the JVC and the Subsidiary respectively, shall be the date of
establishment of the Board of Directors of the JVC and the Subsidiary
respectively.
 
Article 16
 
1.
The Board of Directors of the JVC and the Subsidiary shall each be composed of
three (3) Directors (including Chairman), of whom one (1) shall be nominated by
Ocean Wise, and two (2) by Medical Care. The term of a Director shall be three
(3) years. Provided that each Party may change the director nominated and
dispatched by it during the term by giving thirty (30) days advance notice to
the other Party. Provided that any damages caused thereby shall be borne by the
concerned Party who shall hold other Party harmless. The term of the new
Director nominated as the result of the change shall be the remaining term of
his predecessor. If upon the expiration of the term of a Director, each Party
desires the same person to continue his/her position, then such Director shall
be re-nominated.

 
2.
The Board of Directors of the JVC and the Subsidiary shall have one each of the
Chairman and Vice Chairman, and unless as otherwise resolved among the Parties,
the Chairman shall be nominated and dispatched by Medical Care, the Vice
Chairman to be nominated and dispatched by OW after consultation, and the
remaining third Director by Medical Care.

 
3.
Each Party shall cause the directors appointed by them respectively to approve
the establishment of the Subsidiary by the JVC in China at the first board
meeting of the JVC.

 
Article 17
 
1.
The Board of Directors shall be the highest organ of the JVC and the Subsidiary
and shall decide the following important matters (hereinafter referred to as
“Matters Requiring the Board Approval”).

 

 
(1)
Amendment of the Articles of Association of the JVC and the Subsidiary.

 

 
(2)
Dissolution and suspension of the JVC and the Subsidiary or extension of the
term of the joint venture.

 

 
(3)
Increase of the registered capital of the JVC and the Subsidiary and transfer
thereof.

 

 
(4)
Merger of the JVC and the Subsidiary with another economic organization.

 

 
(5)
Sale of all or substantial portion of the assetsof the JVC and the Subsidiary.

 

 
(6)
Taking over substantial assets from another economic organization.

 

 
(7)
Reporting and approval of the annual budget, settlement and annual accounting of
the JVC and the Subsidiary.

 
 
9

--------------------------------------------------------------------------------

 

 
(8)
Deciding annual and long and medium term investment and borrowing plans.

 

 
(9)
Deciding on the proposals for the annual distribution of profits and disposition
of loss of the JVC and the Subsidiary.

 

 
(10)
 Approval of the principles of property disposal procedures, selection of the
liquidation committee, report of the liquidation and the like of the JVC and the
Subsidiary.

 

 
(11)
 Conclusion, amendment or termination of important contracts.

 

 
(12)
 Deciding important rules and system of the JVC and the Subsidiary.

 

 
(13)
 Deliberation and decision of agenda proposed by a Director.

 

 
(14)
 Sublicense of the intellectual property rights, if necessary.

 

 
(15)
 Such other items for which approval of the Board of Directors is required under
this Agreement or the Articles of Association.

 
2.
Of the resolutions of the Board of Directors, the matters provided in preceding
Paragraph 1, Items (1) through (10) shall require the unanimous vote of all the
Directors or their proxies in attendance.

 
3.
Of the resolutions of the Board of Directors, the matters as provided in
preceding paragraph 1, items (11) through (15) shall require the affirmative
vote of 2/3 or more of the Directors or their proxies in attendance.

 
4.
The detailed rules concerning the Board of Directors not provided in this
Agreement shall follow relevant provisions of the Articles of Association or the
rules of the Board of Directors of the JVC and the Subsidiary.

 
Article 18
 
The Chairman, for each company, if legal counsel not present, shall be the legal
representative of the JVC and the Subsidiary. Each Chairman shall represent the
acts of the JVC and the Subsidiary, externally in accordance with the decision
of the Board of Directors. If the Chairman is unable to perform his duties, the
Vice Chairman shall perform the duties on behalf of the Chairman. If the Vice
Chairman is also unable to perform the duties, a Director in the other
predetermined by the Board of Directors shall perform the duties of the
Chairman.
 
Article 19
 
1.
In principle, the meeting of the Board of Directors shall be held once a year at
the location of the JVC and the Subsidiary and the Chairman for each company
shall have the responsibility for convening the meeting. By agreement of the
Chairman and the Vice Chairman, the meeting may be held at another place. When
more than one-third of the Directors request, the Chairman shall call the
meeting. The first meeting of the Board of Directors shall be held within thirty
(30) days after the establishment of each company.

 
2.
The Chairman of each company shall send a notice in writing to each Director
stating the agenda of the ordinary or extraordinary meeting of the Board of
Directors, date and place of his company. Provided that the number of days may
be reduced upon unanimous agreement in advance of the Directors.

 
 
10

--------------------------------------------------------------------------------

 
3.
The quorum of the meeting of the Board of Directors of each company shall be
constituted upon the presence of majority of members or proxies as provided
herein, and falling short thereof, the quorum will not be constituted and any
resolution made thereby shall be void. If a Director is unable to attend the
meeting of the Board of Directors, he may exercise his voting right by sending
his proxy to the meeting of the Board of Directors with the submission of the
power of attorney. Each Party shall be responsible for causing the directors
nominated and sent by it or proxies to attend the meeting of the Board of
Directors and secure their attendance.

  
4.
Upon agreement of the Chairman and the Vice Chairman of each company, the
convening of the meeting of the Board of Directors and resolution may be
substituted by writing such as facsimile circulated and resolved by all of its
Directors.

 
5.
Of the reasonable expenses to be incurred in connection with attending the
meeting of the Board of Directors, travel expenses, transportation expenses,
lodging expenses meals and other the Board of Directors meeting related expenses
shall be borne by each company.

 
6.
The minutes of the meeting of the Board of Directors shall be made in three
languages of English, Cantonese and Mandarin, which shall be equally valid. The
company shall keep the minutes for the duration of its term after the directors
or proxies attended affixed their signatures, and shall send without delay a
copy thereof to each Director after the meeting of the Board of Directors is
finished.

 
Chapter 9. Management Organs
 
Article 20
 
1.
The JVC and the Subsidiary shall each set up, the operation management organ
below the Board of Directors and shall cause to take charge of the daily
operation management affairs.

 
2.
The Board of Directors of the JVC and the Subsidiary shall each designate one
Executive Director to take charge of the daily operation, management and
administration. Under the Executive Director, there shall be one General Manager
and a few senior management officers, if necessary.

 
3.
The Board of Directors of JVC and the Subsidiary shall appoint the person
nominated by Medical Care as the Executive Director and the person nominated by
OW as the General Manager, and shall decide their authority, compensation and
dismissal. For other senior management officers, the Board of Directors shall
decide the establishment, number, selection, authority, remuneration, dismissal
and the like shall be decided and selected by the Board of Directors in
accordance with the need in performing the affairs of the JVC and the
Subsidiary.

 
4.
The terms of the Executive Director, the General Manager shall be three (3)
years and may be renewed. In the case of replacement during the term, the Party
who nominated and sent him shall send thirty (30) days advance notice to the
other Party and the Board of Directors, and shall bear all damages caused
thereby, and hold other Party harmless.

 
 
11

--------------------------------------------------------------------------------

 
Article 21
 
1.
The JVC and the Subsidiary shall each have the system under the guidance of the
Board of Directors and the Executive Director shall be the highest person
responsible for daily operation and management affairs. The Executive Director
may also be appointed as General Manager and therefore act in dual capacity. The
Executive Director shall represent the company externally within the scope of
authority given by the Board of Directors, and internally shall exercise the
authority over daily operation management.

 
2.
When the General Manager is unable to perform his duties, the senior management
officers shall perform the duties of the General Manager in his/her behalf.

 
3.
The General Manager shall set up departments within the operation management
organ and appoint the department managers to head each department. The
department manager shall be responsible for the affairs of department in charge,
handle such matters as may be entrusted by the Executive Director, the General
Manager shall be responsible to the Executive Director.

 
4.
The General Manager shall make decision together of the followings:

 

 
(1)
Deciding the management policy, and plans for operation of health center, sale
of nutraceuticals and procurement for the long and medium terms.

 

 
(2)
Appointment and dismissal of the managing director and other high-ranking
officer of the JVC and the Subsidiary as well as deciding their scope of
authority and compensation.

 

 
(3)
Establishment of management control organs, division and branch of the JVC and
the Subsidiary as well as deciding and revocation of the authority thereof.

 

 
(4)
Establishment of the standards concerning the labor conditions such as wages of
medical and administrative personnel of the JVC and the Subsidiary, and their
bonus, welfare and the like.

 
Article 22
 
The General Manager shall be responsible to the Executive Director directly and
shall perform the following listed duties.
 
1.
Submitting the following drafts or plans to the Executive Director and carrying
out after approval by the Board of Directors.

 

 
(1)
Annual Business Plan.

 

 
(2)
Management policy and medium and long term development plans of the JVC and the
Subsidiary.

 

 
(3)
Selection, authority, remuneration and dismissal of department managers and
senior management officers.

 

 
(4)
Rules and systems concerning the operation management of the JVC and the
Subsidiary.

 

 
(5)
Other matters which require the decision of the Board of Directors.

 
2.
In compliance with the resolutions of the Board of Directors, making decisions
independently and carrying out the following matters.

 
 
12

--------------------------------------------------------------------------------

 

 
(1)
Retailed implementation of items (1) through (5) of the preceding paragraph.

 

 
(2)
Establishment of the operation management organs below the department managers
and the selection of personnel.

 

 
(3)
Employment, dismissal, assignment, awards, punishment and the like of medical
personnel and health center staff.

 

 
(4)
Establishment of various rules, regulations and criteria concerning the daily
operation management affairs.

 

 
(5)
Plan for training of medical personnel and health center staff and arrangement
for execution.

 

 
(6)
Negotiation, conclusion and performance of contracts representing the company.

 

 
(7)
Other important matters in the daily operation.

 
Article 23
 
The General Manager shall also be responsible to the Executive Director directly
and shall perform the following listed duties with fully consulting with the
Executive Director:
 
1.
Submitting the following drafts or plans to the Executive Director and carrying
out after approval by the Board of Directors.

 

 
(1)
Annual business finance plan.

 

 
(2)
Annual budget, settlement of accounts, dividends, disposition of losses of the
JVC and the Subsidiary.

 

 
(3)
Plans for procurement, management and enforcement of finances and investments.

 
2.
In compliance with the resolutions of the Board of Directors, making decisions
independently and carrying out the following matters.

 

 
(1)
Wages, wage form, compensation, welfare, labor protection criteria.

 

 
(2)
Finance and accounting management related affairs.

 
Article 24
 
The Executive Director, the General Manager may not become the President or the
Vice President of another economic organization without prior approval of the
Board of Directors, and may not involve in commercial activities of another
economic organization competing against the company.
 
 
13

--------------------------------------------------------------------------------

 
In the event that the Executive Director, the General Manager commits dishonest
act or brings substantial economic loss to the company by dereliction of his
duties, or there is a just reason indicating that he is not a appropriate person
for the job, he may be dismissed at any time according to the resolution of the
Board of Directors without making any compensation. After dismissal as
aforesaid, the new Executive Director, the new General Manager shall be
nominated by the Party who nominated the former Executive Director, the former
General Manager and shall be appointed by the Board of Directors, their term to
be the remaining term of the predecessors.
 
Chapter 10. Labor Management
 
Article 25
 
1.
For the matters concerning the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and workers of the JVC, the Executive Director, General
Manager shall decide the detailed implementing methods according to the
standards reviewed and decided by the Board of Directors shall be determined by
the Board of Directors and establish the employment rules of the JVC and other
related regulations.

 
2.
For the matters concerning the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and workers of the Subsidiary, the Executive Director,
General Manager shall decide the detailed implementing methods according to the
standards reviewed and decided by the Board of Directors shall be determined by
the Board of Directors in accordance with the Regulations of the People’s
Republic of China on Labor Management in Joint Ventures Using Chinese and
Foreign Investment and its Implementation Rules, and other related laws and
regulations, and establish the employment rules of the Subsidiary and other
related regulations.

 
Article 26
 
Wage level, system and welfare of the staffs and workers of the Subsidiary shall
be decided by the General Manager in accordance with the related laws and
regulations of China and the standards decided by the Board of Directors. Such
matters shall be adjusted in principle every year according to the business
situation of the Subsidiary.
 
Article 27
 
The Subsidiary shall decide employment of the staffs and workers according to
the business need and employ by selecting superior persons through the testing
method. The Subsidiary shall separately enter into a labor contract with each
staff and worker to be employed and file it with the agency in charge.
 
Article 28
 
The Subsidiary shall have the right to hand out, depending on the degree,
reprimand, fine, pay reduction, demotion, suspension of working, advising
retirement, dismissal and the like to the staffs and workers who violated
various rules of the Subsidiary and the labor contract, and report the results
thereof to the agency in charge.
 
Article 29
 
1.
The criteria of salary, insurance, welfare and travel expenses shall be
determined by the Board of Directors and the General Manager shall have the
responsibility for the details thereof.

 
2.
All pay and compensation of the high-ranking management personnel of the JVC
shall be fixed in USD.

 
 
14

--------------------------------------------------------------------------------

 
Chapter 11. Taxes; Finance; Accounting Audit
 
Article 30
 
1.
The JVC shall pay taxes in accordance with relevant laws and regulations of Hong
Kong and receive tax preference according to relevant laws and regulations.

 
2.
The Subsidiary shall pay taxes in accordance with relevant laws and regulations
of China and receive tax preference according to relevant laws and regulations.

 
Article 31
 
1.
The accounting of the JVC and the Subsidiary shall follow the International
Accounting System.

 
2.
The fiscal year of the JVC and the Subsidiary shall be from January 1 by the
solar calendar of each year to December 31. Provided that the first fiscal year
shall be from the date of establishment of the JVC to December 31 of the
relevant year.

 
3.
The accounting of the JVC and the Subsidiary shall employ the accrual basis and
the double entry system, which are used internationally. The completeness in
procedures, the perfectness in the contents and the timeliness shall be the
principles.

 
4.
In principle, all vouchers, slips, balance sheets, and books shall be prepared
in Chinese. Provided that in case where the General Manager deems it necessary,
they shall be prepared in Chinese and English.

 
5.
The Subsidiary may use RMB as the currency for its books.

 
Article 32
 
1.
The JVC and Subsidiary shall prepare a loss and profit statement, balance sheets
and other fiscal year reports for each month, each quarter and each fiscal year.
The monthly accounting report shall be made by the end of the following month
and the quarterly report shall be sent within thirty (30) days of the end of the
relevant quarter, to each Party and at the same time, the Subsidiary’s financial
information shall be submitted to concerned authorities of China.

 
2.
The JVC and the Subsidiary shall prepare the accounting report of each fiscal
year by the end of March of the following year, and report to the Board of
Directors after obtaining audit by a certified public accountant registered in
China. Upon approval thereby, the JVC and the Subsidiary shall send it to each
Party and at the same time, the Subsidiary will submit such report to concerned
authorities of China. All reports and financial statements shall be prepared in
both Chinese and English.

 
Article 33
 
Each Party may invite a certified public accountant from inside or outside China
to have the annual financial situation of the JVC and the Subsidiary audited,
and the other Party shall give its consent thereto. The Party conducting the
audit shall notify the JVC and the Subsidiary thirty (30) days beforehand and
the JVC shall cooperate with such audit and make available all books and
financial records of the JVC. Provided that expenses incurred for the audit
shall be borne by the Party conducting the audit.
 
 
15

--------------------------------------------------------------------------------

 
Article 34
 
The Directors of the JVC may examine vouchers and accounting records of the JVC
and the Subsidiary from time to time.
 
Chapter 12. Foreign Exchange Management
 
Article 35
 
Foreign exchange management of the Subsidiary shall follow the Foreign Exchange
Control Regulations of the People’s Republic of China and the rules for relevant
management method.
 
Article 36
 
After obtaining the business license, the Subsidiary may open foreign currency
accounts and RMB accounts at a bank inside and outside China and other financial
institution, which the Bank of China or the State Foreign Exchange Control
Bureau of china (or branch Bureau) and the Executive Director General Manager of
the Subsidiary recognize.
 
Chapter 13. Distribution of Profits
 
Article 37
 
1.
The JVC shall, according to the criteria stipulated below, carry out profit
distribution and loss disposition.

 

 
(1)
Profit distribution shall not be made until the accumulated losses are
replenished.

 

 
(2)
Undistributed profits of the previous fiscal year may be distributed by
including in the profits carried forward in the current fiscal year.

 

 
(3)
Profits after tax of each fiscal year of the JVC shall be distributed at the end
of the relevant fiscal year according to the investment ratio of the Parties,
limiting, however, to the amount which, the Board of Directors approved by the
unanimous vote that there will be no hindrance to the future production plan and
fund plan of the JVC.

 

 
(4)
All profit distribution shall be paid in USD at the most favorable exchange rate
to the Parties.

 
2.
The Subsidiary shall, according to the criteria stipulated below, carry out
profit distribution and loss disposition.

 

 
(1)
Profit distribution shall not be made until the accumulated losses are
replenished.

 

 
(2)
Undistributed profits of the previous fiscal year may be distributed by
including in the profits carried forward in the current fiscal year.

 

 
(3)
Profits after tax of each fiscal tear of the Subsidiary shall be distributed at
the end of the relevant fiscal year to the JVC.

 
 
16

--------------------------------------------------------------------------------

 
Article 38
 
Except where there is an unavoidable situation, the distribution of profits to
each Party shall be deposited in the bank account designated by each Party
within forty-five (45) days after the resolution of the Board of Directors of
the JVC and deposit charges shall be deducted from the profits distributed to
each Party.
 
Chapter 14. Term of the Joint Venture
 
Article 39
 
1.
The term of the joint venture shall be ten (10) years, which shall be computed
from the date of issuance of the business license of the JVC unless prior
written termination notice is given by one Party to another or an event occurs
as described in Article 40. Such term may be extended under the same or new
terms and conditions with the written consent of both Parties, at least six (6)
months prior to the expiration date.

 
Chapter 15 Dissolution
 
Article 40
 
1.
Upon occurrence of any of the events below to the JVC as well as to the
Subsidiary, any Party (excepting the Party falling under items (2) and (4) of
this paragraph) may notify in writing the other Party demanding the consultation
of the continued existence of the JVC or the Subsidiary. If the Parties
(excepting the Party falling under items (2) and (4) of this paragraph) cannot
reach an agreement on the resolution (including purchase by those desiring the
continued existence of the investment of those desiring the dissolution) within
90 days after receipt of the notice, the Board of Directors of the JVC or the
Subsidiary shall submit an application for dissolution and upon obtaining
approval of the approving authorities shall dissolve the JVC or the Subsidiary.
In that event, each Party shall have the obligation to cause the Directors or
their proxies nominated and sent by it to attend the meeting of the Board of
Directors and to vote affirmatively for the dissolution of the JVC or the
Subsidiary.

 

 
(1)
Where the JVC or the Subsidiary recorded the losses continuously for three
fiscal years (excepting the first fiscal year) or the enumerated amount of
losses of the JVC or the Subsidiary exceed 50% of registered capital.

 

 
(2)
Any Party does not perform its obligations provided in this Agreement or the
Articles of Association of the JVC or the Subsidiary pursuant to the principles
of good faith and mutual trust, or materially breaches the provisions of this
Agreement or those of the Articles of Association, so that the business of the
JVC or the Subsidiary can no longer be carried out.

 

 
(3)
Force majeure provided in Article 49 of this Agreement occurred, as a result of
which the JVC or the Subsidiary suffered substantial loss and the business
cannot be continued.

 

 
(4)
A Party is filed against or files for an application for bankruptcy.

 
2.
When the Parties agree on the dissolution, an application for dissolution shall
be pursued to wind up the business and affairs of the JVC in accordance with the
applicable law.

 
 
17

--------------------------------------------------------------------------------

 
3.
When the Parties agree on the dissolution, an application for dissolution shall
be pursued to wind up the business and affairs of the Subsidiary in accordance
with the applicable law and be submitted as well as be dissolved through
approval of the approving authorities.

 
Article 41
 
1.
When the Parties face a dispute where the board of directors or the
shareholder’s meeting cannot reach a special resolution regarding the operation
and management issue, both Parties shall exercise good faith effort to come to
an amicable resolution.

 
2.
If the board of directors or the shareholder’s meeting, of the JVC as well as of
the Subsidiary, cannot reach a special resolution, and such unresolved condition
continues for more than five (5) months (“Dead Lock”), then the following shall
apply:

 

 
(1)
In principal, as soon as possible after the occurrence of a Dead Lock, the JVC
or the Subsidiary, as the case may be, shall be dissolved through the resolution
of the board of directors and shareholder’s meeting.
     

 
Chapter 16. Disposition of Assets
 
Article 42
 
1.
When the JVC is dissolved upon expiration of the term of the joint venture or
for other cause, the JVC shall be liquidated expeditiously in accordance with
the relevant laws and regulations of Hong Kong. The assets of the JVC shall be
caused to be appraised by an organization with the international reputation,
which is recognized by the board of Directors and shall be sold according to the
appraised amount at the most favorable prices. In the event that a Party desires
to purchase the assets of the JVC, the sale will be made at the appraised amount
after obtaining consent of the Parties. The right to use the land shall be
disposed according to the laws and rules. All licenses issued among the Parties
and JVC, shall automatically be terminated for no value.

 
2.
When dissolving, the JVC shall organize the liquidation committee and liquidate
the properties. The details thereof shall follow the Articles of Association.

 
3.
When dissolving, the Subsidiary shall follow the same procedures as stated in
this Article 42 but in accordance with the relevant laws and regulations of
China. The Subsidiary shall organize the liquidation committee and liquidate the
properties, where the assets of the Subsidiary shall be appraised and sold at
the most favorable prices. The details thereof shall follow the Article of
Association of the Subsidiary.

 
Article 43
 
The properties remaining after the liquidation shall be distributed to the
Parties according to the then investment ratio of the Parties. The JVC shall
calculate the amount of each Party to be distributed in USD.
 
 
18

--------------------------------------------------------------------------------

 
Chapter 17. Insurance and Confidentiality
 
Article 44
 
Regarding the various insurances of the JVC, the Board of Directors of the JVC
shall study and decide the objects to be insured, types of insurance, value to
be insured, insurance term and the like.
 
Article 45
 
The Parties shall not disclose to any third party any confidential information
of the other Party obtained in connection with this Agreement, and take measures
to ensure that its employees, representatives, agents and consultants do not to
disclose. The obligation above shall survive for two (2) years after the
expiration or the termination of this Agreement.
 
Chapter 18. Amendment of the Agreement
 
Article 46
 
Amendment of this Agreement or documents attached hereto shall be valid only
when agreed upon by the Parties, prepared the contents of the agreement in
writing, signed, applied to the approving authorities and obtained approval.
 
Chapter 19. Liabilities for Breach
 
Article 47
 
In the event that a Party has failed to pay the entire amount of investment by
the time limit provided in Article 10 of this Agreement, the failing Party shall
pay to the JVC a penalty of 0.3% per day on the amount unpaid starting from the
payment due date. If payment is not made until the lapse of one month from the
payment due date, any of the non-failing Party may notify in writing asking for
payment and if no payment is made until the lapse of one (1) month after the
date of notice, the failing Party shall lose all the rights granted in this
Agreement and may not demand the refund of investment already made. The failing
Party shall be liable to the other Party and the JVC to compensate damages
caused thereby.
 
Article 48
 
If a Party breaches this Agreement, as a result of which the other Party or the
JVC or the Subsidiary suffered damages (including in the event of the
dissolution according to Article 40), the breaching Party shall be liable to the
other Party and the JVC or the Subsidiary to compensate damages.
 
Chapter 20. Force Majeure
 
Article 49
 
If the performance of this Agreement is directly affected or cannot be performed
according to its provisions by the occurrence or consequences of force majeure
which were unpreventable or unavoidable, such as earthquake, typhoon, fire,
flood, strike, war (regardless whether declared or not), and other unforeseeable
cause, the Party affected by force majeure shall notify the other Party of the
force majeure situation and within fifteen (15) days submit the documents
describing the details of the situation, and stating the reasons why this
Agreement cannot be performed or cannot be performed partially, or why it is
necessary to extend the entire or partial performance. The other Party shall
study the measures according to the degree of influence the concerned force
majeure will have on the performance of this Agreement, and shall decide whether
the Party affected by force majeure should be exempt partially from performing
the obligation, or whether only part or the entire Agreement should be
postponed, and whether the JVC or the Subsidiary should continue considering
Article 40, paragraph, item (3)
 
 
19

--------------------------------------------------------------------------------

 
Chapter 21. Governing Law and Resolution of Disputes
 
Article 50
 
1.
The execution, validity, nullification, interpretation, performance and
resolution of dispute shall be governed by the laws of Hong Kong.

 
2.
All disputes arising from the performance of this Agreement or in connection
with this Agreement shall be resolved by the Parties through amicable
consultation. If a dispute is not resolved within sixty (60) days, it should be
settled by arbitration applying the Rules of HKIAC at Hong Kong.

 
Article 51
 
Pending the resolution of a dispute after the occurrence thereof, the
responsibilities and obligations provided in this Agreement and the Articles of
Association of the JVC and the Subsidiary shall be performed continuously.
 
Chapter 22. Languages
 
Article 52
 
This Agreement is prepared in English, Cantonese and Mandarin. The Agreement in
such languages shall be equally valid. In case of conflict, the English version
shall govern.
 
Chapter 23. Effectiveness of the Agreement and Others
 
Article 53
 
1.
This Agreement and the Articles of Association of the Subsidiary shall be
subject to the authorization of the Chinese government of the approving
authorities and shall become into effect as of the date of authorization.

 
2.
If conditions are attached in the authorization by the approving authorities,
the Parties shall consult whether to accept such conditions.

 
Article 54
 
Notices to be given between the Parties and from the JVC as well as the
Subsidiary to the Parties concerning this Agreement shall be given to the
addresses below in writing or by telegraph, telex or facsimile. The Party shall
notify the other Party of the change of address in writing, or by telegraph,
telex or facsimile.
 
First party
 
Medical Care Technologies Inc.
 



Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei, Beijing, China 10009
 
 

Tel:
86 10 6407 0580



Fax:
86 10 6840 6067

 
 
20

--------------------------------------------------------------------------------

 
Second
Party

 
Ocean Wise International Industrial Limited
 



1301 Bank of America Tower, 12 Harcourt Road, Central Hong Kong
 

 
Tel:
(852) 8198 1095



Fax:
(852) 2115 9818

 
Article 55
 
When any of the provisions of this Agreement are held invalid under the relevant
laws and regulations, all other provisions shall remain valid.
 
Article 56
 
The Article of Association of the JVC and the Subsidiary shall be written in
accordance with the terms and conditions set forth in this Agreement. In case of
discrepancy in interpreting the provisions of the Articles of Association of the
JVC and/or the Subsidiary and those of this Agreement, the provisions of this
Agreement shall govern.
 
Article 57
 
This Agreement shall not be nullified by the replacement of the legal
representatives or authorized representatives of the Parties.
 
Article 58
 
This Agreement is executed on 28th of April, 2011 by the legal representatives
or authorized representatives of the Parties.
 
Article 59
 
This Agreement shall be prepared in originals each in English and each Party
shall keep one set and two sets shall be submitted to the approving authorities.
 
Article 60
 
The Parties shall cause the JVC and the Subsidiary to have the first meeting of
the Board of Directors approve those items, which are made as the duties of the
JVC and the Subsidiary in this Agreement.
 
Article 61
 
Neither shall provide to the JVC and the Subsidiary any illegal information,
such as information collected or processed by using the illegal or unjust
method; information which is immoral or harmful to good custom or the social
order; information infringing intellectual property of others; information
invading the honor, private life and character of others; and false or
exaggerated information. If an action, claim, protest or criminal charges are
brought by a third party against the JVC because of such information having been
made available by either Party or its directors or employees, such Party shall
at its expense and under its responsibility hold the JVC and the Subsidiary
harmless and compensate damages caused thereby to the JVC and the Subsidiary.
 
 
21

--------------------------------------------------------------------------------

 
Article 62
 
Other matters not provided in this Agreement and difference in interpreting the
provisions of this Agreement, the Parties shall decide upon consultation.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 
Date: April 28, 2011
 
Medical Care Technologies Inc.
     
Ocean Wise International Industrial Limited
          By: 
 
       By:
 
             
Name:
Ning C. Wu
     
Name:
Bei Shu
Title:
CEO
     
Title:
Authorized Signatory

 
 
 
 
22

--------------------------------------------------------------------------------


 